EXHIBIT 10(au)
 
 
SVB Silicon Valley Bank
A Member of SVB Financial Group


(Working Capital Line of Credit)
 
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT 
 
This SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”)
dated as of November 16, 2009 (the “Effective Date”) is among (a) SILICON VALLEY
BANK, a California corporation (“Bank”), with its principal place of business at
3003 Tasman Drive, Santa Clara, California 95054 with a loan production office
located at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts 02462 (FAX 617-969-5965) and (b) SPIRE CORPORATION, a
Massachusetts corporation, with its principal place of business at One Patriots
Park, Bedford, Massachusetts 01730 (FAX 781-275-7470) (“Spire Corporation”),
SPIRE SOLAR, INC., a Massachusetts corporation, with its principal place of
business at One Patriots Park, Bedford, Massachusetts 01730 (“Spire Solar”) (FAX
781-275-7470), SPIRE BIOMEDICAL, INC., a Massachusetts corporation, with its
principal place of business at One Patriots Park, Bedford, Massachusetts 01730
(FAX 781-275-7470) (“Spire Biomedical”), and SPIRE SEMICONDUCTOR, LLC, a
Delaware limited liability company, with its principal place of business at 25
Sagamore Park Road, Hudson, New Hampshire 03051 (FAX 781-275-7470) (“Spire
Semiconductor”) (Spire Corporation, Spire Solar, Spire Biomedical, and Spire
Semiconductor are jointly and severally, individually and collectively,
“Borrower”), and provides the terms on which Bank shall lend to Borrower, and
Borrower shall repay Bank.  The parties agree as follows:
 
1            ACCOUNTING AND OTHER TERMS
 
Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following
GAAP.  Notwithstanding the foregoing, all financial calculations (whether for
pricing, covenants, or otherwise) shall be made with regard to Borrower only and
not on a consolidated basis. The term “financial statements” includes the notes
and schedules.  The terms “including” and “includes” always mean “including (or
includes) without limitation,” in this or any Loan Document.  Capitalized terms
not otherwise defined in this Agreement shall have the meanings set forth in
Section 13.  All other terms contained in this Agreement, unless otherwise
indicated, shall have the meanings provided by the Code, to the extent such
terms are defined therein.
 
2            LOAN AND TERMS OF PAYMENT
 
2.1         Promise to Pay.  Borrower hereby unconditionally promises to pay
Bank the unpaid principal amount of all Advances hereunder with all interest,
fees and finance charges due thereon as and when due in accordance with this
Agreement.
 
2.1.1      Financing of Accounts.
 
(a)  Availability.
 
(i)           Subject to the terms of this Agreement, Borrower may request that
Bank finance specific Eligible Accounts.  Bank may, in its good faith business
discretion, finance such Eligible Accounts by extending credit to Borrower in an
amount equal to the result of the Advance Rate multiplied by the face amount of
the Eligible Account.  Bank may, in its sole discretion, change the percentage
of the Advance Rate for a particular Eligible Account on a case by case basis.
 
(ii)           Subject to the terms of this Agreement after the occurrence of
the Sale Event, and provided that Borrower is Streamline Facility Eligible,
Borrower may request that Bank finance Eligible Accounts on an aggregate basis
(the “Aggregate Eligible Accounts”).  Bank may,
 
1

--------------------------------------------------------------------------------

 

in its good faith business discretion, finance Aggregate Eligible Accounts by
extending credit to Borrower in an amount equal to the result of the Advance
Rate multiplied by the face amount of the Aggregate Eligible Accounts.  Bank
may, in its sole discretion, change the percentage of the Advance Rate for the
Aggregate Eligible Accounts on a case by case basis.
 
(iii)           Any extension of credit made pursuant to the terms of
subsections (i) or (ii) above shall hereinafter be referred to as an
“Advance”.  When Bank makes an Advance, the Eligible Account or the Aggregate
Eligible Accounts each become a separate “Financed Receivable”.
 
(b)           Maximum Advances.  The aggregate face amount of all Financed
Receivables outstanding at any time may not exceed the Facility Amount.  In
addition and notwithstanding the foregoing, (i) prior to the occurrence of the
Sale Event, the aggregate amount of Advances outstanding hereunder together with
all Advances (as defined in the Exim Agreement) outstanding under the Exim
Agreement may not exceed Five Million Dollars ($5,000,000.00) at any time, and
(ii) the aggregate amount of Advances outstanding hereunder at any time may not
exceed Three Million Dollars ($3,000,000.00).
 
(c)           Borrowing Procedure.  Borrower will deliver an Advance Request and
Invoice Transmittal in the form attached hereto as Exhibit C signed by a
Responsible Officer for each Advance it requests, accompanied by an accounts
receivable aging, with respect to Advances based upon Aggregate Eligible
Accounts, or by invoices (and any other documentation related thereto as
requested by Bank), with respect to Advances based upon Eligible Accounts.  Bank
may rely on information set forth in or provided with the Advance Request and
Invoice Transmittal.
 
(d)           Credit Quality; Confirmations.  Bank may, at its option, conduct a
credit check of the Account Debtor for each Account requested by Borrower for
financing hereunder in order to approve any such Account Debtor’s credit before
agreeing to finance such Account.  Bank may also verify directly with the
respective Account Debtors the validity, amount and other matters relating to
the Accounts (including confirmations of Borrower’s representations in Section
5.3) by means of mail, telephone or otherwise, either in the name of Borrower or
Bank from time to time in its sole discretion.
 
(e)           Accounts Notification/Collection.  Bank may notify any Person
owing Borrower money of Bank’s security interest in the funds and verify and/or
collect the amount of the Account; provided, however, while Borrower is
Streamline Facility Eligible, Bank will provide notice to Borrower of any such
verification and/or collection.
 
(f)           Early Termination.  This Agreement may be terminated prior to the
Maturity Date as follows: (i) by Borrower, effective three Business Days after
written notice of termination is given to Bank; or (ii) by Bank at any time
after the occurrence of an Event of Default, without notice, effective
immediately.  If this Agreement is terminated (A) by Bank in accordance with
clause (ii) in the foregoing sentence, or (B) by Borrower for any reason, and at
the time of such termination the Exim Agreement has been terminated or matured,
Borrower shall pay to Bank a termination fee in an amount equal to Eighty
Thousand Dollars ($80,000.00) (the “Early Termination Fee”).  The Early
Termination Fee shall be due and payable on the effective date of such
termination and thereafter shall bear interest at a rate equal to the highest
rate applicable to any of the Obligations.  Notwithstanding the foregoing, Bank
agrees to waive the Early Termination Fee if Bank agrees to refinance and
redocument this Agreement under another division of Bank (in its sole and
exclusive discretion) prior to the Maturity Date.
 
(g)           Maturity.  This Agreement shall terminate and all Obligations
outstanding hereunder shall be immediately due and payable on the Maturity Date.
 
(h)           Suspension of Advances.  Borrower’s ability to request that Bank
finance Eligible Accounts and Aggregate Eligible Accounts hereunder will
terminate if, in Bank’s sole discretion, there has been a material adverse
change in the general affairs, management, results of operation, condition
(financial or otherwise) or the prospect of repayment of the Obligations, or
there has been any material adverse deviation by Borrower from the most recent
business plan of Borrower presented to and accepted by Bank prior to the
execution of this Agreement.
 
2

--------------------------------------------------------------------------------

 
 
(i)           End of Streamline Facility Eligible Status.  On any day that
Borrower ceases to be Streamline Facility Eligible, all outstanding Advances
made based on Aggregate Eligible Accounts shall be immediately due and payable,
together with all Finance Charges accrued thereon.  Provided no Event of Default
then exists hereunder and subject to the terms of this Agreement, Bank may, in
its good faith business discretion, agree to refinance the outstanding principal
amount of such Advances with new Advances made based on specific Eligible
Accounts (in accordance with this Agreement, including, without limitation,
Section 2.1.1 hereof).  In connection with same, Borrower shall deliver to Bank
an Advance Request and Invoice Transmittal in the form attached hereto as
Exhibit C containing detailed invoice reporting, signed by a Responsible Officer
together with a current accounts receivable aging and a copy of each invoice,
all in accordance with Section 6.2(g) hereof and Bank, in its good faith
business discretion, may finance same (in accordance with this Agreement,
including, without limitation, Section 2.1.1 hereof) and each Eligible Account
financed shall thereafter be deemed to be a Financed Receivable for purposes of
this Agreement.  If, following such determination, the outstanding principal
amount of the Obligations exceeds the amount of Advances Bank has agreed to make
based on specific Eligible Accounts, Borrower shall immediately pay to Bank the
excess and, in connection with same, hereby irrevocably authorizes Bank to debit
any account of Borrower maintained by Borrower with Bank or any of Bank’s
Affiliates for the amount of such excess.
 
(j)           Commencement of Streamline Facility Eligible Status.  On any day
that Borrower becomes Streamline Facility Eligible, Borrower may request that
Bank refinance the principal amount of all outstanding Advances made based upon
Eligible Accounts as Advances made based upon Aggregate Eligible Accounts.  In
connection with such request, Borrower shall deliver to Bank an Advance Request
and Invoice Transmittal in the form attached hereto as Exhibit C containing a
current accounts receivable aging and Bank may, in its good faith business
discretion, agree to finance same (in accordance with this Agreement, including,
without limitation, Section 2.1.1 hereof) and the Aggregate Eligible Accounts
financed shall thereafter be deemed to be a Financed Receivable for purposes of
this Agreement.  At the time of such refinancing, all accrued Financed Charges
and Collateral Handling Fees accrued on the refinanced Advances shall be
immediately due and payable.  If, following such determination, the outstanding
principal amount of the Obligations exceeds the amount of Advances Bank has
agreed to make based on Aggregate Eligible Accounts, Borrower shall immediately
pay to Bank the excess and, in connection with same, hereby irrevocably
authorizes Bank to debit any account of Borrower maintained by Borrower with
Bank for the amount of such excess.
 
2.1.2      Term Loan.  The existing term loan made pursuant to the Prior
Agreement shall be repaid as set forth herein.
 
(a)         Outstanding Amount.  Borrower hereby acknowledges that it currently
has Six Hundred Eighty Thousand Five Hundred Fifty Five and 62/100 Dollars
($680,555.62) outstanding (the “Term Loan”) pursuant to the Prior Agreement,
which will not be paid off at the time of the closing of this Agreement.  As of
the Effective Date, no further advances or extensions of credit with respect to
the Term Loan may be requested or made, even if all or a portion of the Term
Loan is prepaid.
 
(b)         Interest.
 
(i)           Interest Rate.  The principal amount outstanding under the Term
Loan shall accrue interest at a floating per annum rate equal to the Prime Rate
plus one and three-quarters of one percent (1.75%).
 
(ii)           Default Rate.  Immediately upon the occurrence and during the
continuance of an Event of Default, Obligations with respect to the Term Loan
shall bear interest at a per annum rate which is five percentage points (5.0%)
above the rate that is otherwise applicable thereto.  Payment or acceptance of
the increased interest rate provided in this Section 2.1.2(b) is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Bank.
 
(iii)           360-Day Year.  Interest in respect of the Term Loan shall be
computed on the basis of a 360-day year for the actual number of days elapsed.
 
(iv)           Adjustment to Interest Rate.  Changes to the interest rate based
on changes to the Prime Rate shall be effective on the effective date of any
change to the Prime Rate and to the extent of any such change.
 
3

--------------------------------------------------------------------------------

 
 
(c)         Repayment.  Commencing on December 1, 2009, and continuing on the
first calendar day of each month thereafter, Borrower shall repay the Term Loan
in (i) seven (7) monthly installments of principal in an amount equal to (A)
Ninety Seven Thousand Two Hundred Twenty Two and 22/100 Dollars ($97,222.22) for
each of the first six (6) payments, and (B) Ninety Seven Thousand Two Hundred
Twenty Two and 30/100 Dollars ($97,222.30) for the seventh (7th) payment, plus
(ii) monthly payments of accrued interest.  Borrower’s final payment, due on
June 1, 2010, shall include all outstanding principal and accrued and unpaid
interest under the Term Loan.
 
(d)         Cash Security.  As of the Effective Date and thereafter until the
Sale Event occurs, Borrower shall provide and maintain at Bank at all times a
first priority security interest in cash in a segregated account in an amount
equal to the full amount of the outstanding Obligations with respect to the Term
Loan.
 
2.2         Collections, Finance Charges, Remittances and Fees.  The Obligations
shall be subject to the following fees and Finance Charges.  Unpaid fees and
Finance Charges may, in Bank’s discretion, accrue interest and fees as described
in Section 9.2 hereof.
 
2.2.1      Collections.  Collections will be credited to the Financed Receivable
Balance for such Financed Receivable, but if there is an Event of Default, Bank
may apply Collections to the Obligations in any order it chooses.  If Bank
receives a payment for both a Financed Receivable and a non-Financed Receivable,
the funds will first be applied to the Financed Receivable and, if there is no
Event of Default then existing, the excess will be remitted to Borrower, subject
to Section 2.2.7.
 
2.2.2      Facility Fee.  A fully earned, non-refundable facility fee of Twenty
Thousand Dollars ($20,000.00) is due upon execution of this Agreement (the
“Facility Fee”).
 
2.2.3      Finance Charges.  In computing Finance Charges on the Obligations
under this Agreement, all Collections received by Bank shall be deemed applied
by Bank on account of the Obligations three (3) Business Days after receipt of
the Collections.  Borrower will pay a finance charge (the “Finance Charge”) on
the Financed Receivable Balance which is equal to the Applicable Rate divided by
360 multiplied by the number of days each such Financed Receivable is
outstanding multiplied by (a) with respect to Financed Receivables based on
Eligible Accounts, the outstanding Financed Receivable Balance, and (b) with
respect to Financed Receivables based on Aggregate Eligible Accounts, the
outstanding Streamline Account Balance.  Except as otherwise provided in Section
2.1.1(i), Section 2.1.1(j) and Section 2.3.1(b)(i), the Finance Charge is
payable when the Advance made based on such Financed Receivable is payable in
accordance with Section 2.3 hereof.  After an Event of Default, the Applicable
Rate will increase an additional five percent (5.0%) per annum effective
immediately upon the occurrence of such Event of Default.  In the event that the
aggregate amount of Finance Charges earned by Bank in any Reconciliation Period
during which Borrower is not Streamline Facility Eligible under this Agreement
and the Exim Agreement is less than the Minimum Finance Charge, Borrower shall
pay to Bank an additional Finance Charge equal to (i) the Minimum Finance Charge
minus (ii) the aggregate amount of all Finance Charges earned by Bank under this
Agreement and the Exim Agreement in such Reconciliation Period.  Such additional
Finance Charge shall be payable on the first day of the next Reconciliation
Period.
 
2.2.4      Collateral Handling Fee.  With respect to Financed Receivables based
upon Eligible Accounts, Borrower will pay to Bank a collateral handling fee
equal to 0.30% per month of the Financed Receivable Balance for each such
Financed Receivable outstanding based upon a 360 day year (the “Collateral
Handling Fee”).  This fee is charged on a daily basis which is equal to the
Collateral Handling Fee divided by 30, multiplied by the number of days each
such Financed Receivable is outstanding, multiplied by the outstanding Financed
Receivable Balance.  Except as otherwise provided in Section 2.1.1(j), the
Collateral Handling Fee is payable when the Advance made based on such Financed
Receivable is payable in accordance with Section 2.3 hereof.  In computing
Collateral Handling Fees under this Agreement, all Collections received by Bank
shall be deemed applied by Bank on account of Obligations three (3) Business
Days after receipt of the Collections.  After an Event of Default, the
Collateral Handling Fee will increase an additional 0.50% effective immediately
upon such Event of Default.


2.2.5      Accounting.  After each Reconciliation Period, Bank will provide an
accounting of the transactions for that Reconciliation Period, including the
amount of all Financed Receivables, all Collections, Adjustments, Finance
Charges, Collateral Handling Fees and the Facility Fee.  If Borrower does not
object to the
 
4

--------------------------------------------------------------------------------

 
accounting in writing within thirty (30) days it shall be considered
accurate.  All Finance Charges and other interest and fees are calculated on the
basis of a 360 day year and actual days elapsed.
 
2.2.6      Deductions.  Bank may deduct fees, Finance Charges, Advances which
become due pursuant to Section 2.3, and other amounts due pursuant to this
Agreement from any Advances made or Collections received by Bank.
 
2.2.7      Lockbox; Account Collection Services.
 
(a)           Borrower shall direct each Account Debtor (and each depository
institution where proceeds of Accounts are on deposit) to remit payments with
respect to the Accounts to a lockbox account established with Bank or to wire
transfer payments to a cash collateral account that Bank controls (collectively,
the “Lockbox”).  It will be considered an immediate Event of Default if the
Lockbox is not set-up and operational on the Effective Date.
 
(b)           For any time at which such Lockbox is not established, the
proceeds of the Accounts shall be paid by the Account Debtors to an address
consented to by Bank.  Upon receipt by Borrower of such proceeds, Borrower shall
immediately transfer and deliver same to Bank, along with a detailed cash
receipts journal.  Provided no Event of Default exists or an event that with
notice or lapse of time will be an Event of Default, within three (3) days of
receipt of such amounts by Bank, Bank will turn over to Borrower the proceeds of
the Accounts other than Collections with respect to Financed Receivables and the
amount of Collections in excess of the amounts for which Bank has made an
Advance to Borrower, less any amounts due to Bank, such as the Finance Charge,
the Facility Fee, payments due to Bank, other fees and expenses, or otherwise;
provided, however, Bank may hold such excess amount with respect to Financed
Receivables as a reserve until the end of the applicable Reconciliation Period
if Bank, in its discretion, determines that other Financed Receivable(s) may no
longer qualify as an Eligible Account or an Aggregate Eligible Account at any
time prior to the end of the subject Reconciliation Period.  This Section 2.2.7
does not impose any affirmative duty on Bank to perform any act other than as
specifically set forth herein.  All Accounts and the proceeds thereof are
Collateral and if an Event of Default occurs, Bank may apply the proceeds of
such Accounts to the Obligations.
 
2.2.8      Bank Expenses.  Borrower shall pay all Bank Expenses (including
reasonable attorneys’ fees and expenses, plus expenses, for documentation and
negotiation of this Agreement) incurred through and after the Effective Date,
when due.
 
2.3         Repayment of Obligations; Adjustments.
 
2.3.1      Repayment.
 
(a)           With respect to Advances made based on specific Eligible Accounts,
Borrower will repay each Advance on the earliest of: (i) the date on which
payment is received of the Financed Receivable with respect to which the Advance
was made, (ii) the date on which the Financed Receivable is no longer an
Eligible Account, (iii) the date on which any Adjustment is asserted to the
Financed Receivable (but only to the extent of the Adjustment if the Financed
Receivable remains otherwise an Eligible Account), (iv) the date on which there
is a breach of any warranty or representation set forth in Section 5.3, or a
breach of any covenant in this Agreement, (v) the Maturity Date (including any
early termination), or (vi) as required pursuant to Section 2.1.1(j).  Each
payment will also include all accrued Finance Charges and Collateral Handling
Fees with respect to such Advance and all other amounts then due and payable
hereunder.
 
(b)           With respect to Advances made based on Aggregate Eligible
Accounts:
 
(i)           Borrower will pay to Bank, on the first day of each Reconciliation
Period, all accrued Finance Charges on the Advances made based on the Aggregate
Eligible Accounts;
 
(ii)           Borrower will pay the principal amount of each Advance made based
on Aggregate Eligible Accounts on the earliest of: (A) the date the Financed
Receivable (or any portion thereof) is no longer an Eligible Account, or an
Adjustment has been made to any portion of the Aggregate Eligible Accounts, or
any Account comprising the Aggregate Eligible Accounts has been paid by the
Account Debtor (but in each case only up to the portion of Advances such
 
5

--------------------------------------------------------------------------------

 

that the aggregate Financed Receivable Balance (net of any Accounts that are
paid, not Eligible Accounts, or subject to an Adjustment) is not less than 125%
of the aggregate Advances made thereon), (B) the date on which there is a breach
of any warranty or representation set forth in Section 5.3 or a breach of any
covenant in this Agreement, (C) the Maturity Date (including any early
termination), or (D) as required pursuant to Section 2.1.1(i).  Each payment
shall also include all accrued Finance Charges with respect to such Advance and
all other amounts then due and payable hereunder; and
 
(iii)           In addition to the foregoing, Borrower hereby authorizes Bank
to, up to one (1) time per Reconciliation Period, refinance all outstanding
Advances which are made based upon Aggregate Eligible Accounts.  Each such
refinancing shall consist of the creation of a new “placeholder note” on the
books of Bank which evidences the Financed Receivable Balance with respect to
all Advances which are outstanding which are based upon Aggregate Eligible
Accounts.
 
2.3.2      Repayment on Event of Default.  When there is an Event of Default,
Borrower will, if Bank demands (or, upon the occurrence of an Event of Default
under Section 8.5, immediately without notice or demand from Bank) repay all of
the Advances.  The demand may, at Bank’s option, include the Advance for each
Financed Receivable then outstanding and all accrued Finance Charges, Collateral
Handling Fees, attorneys’ and professional fees, court costs and expenses, and
any other Obligations.
 
2.3.3      Debit of Accounts.  Bank may debit any of Borrower’s deposit accounts
for payments or any amounts Borrower owes Bank hereunder.  Bank shall promptly
notify Borrower when it debits Borrower’s accounts.  These debits shall not
constitute a set-off.
 
2.3.4      Adjustments.  If, at any time during the term of this Agreement, any
Account Debtor asserts an Adjustment, Borrower issues a credit memorandum, or
any of the representations and warranties in Section 5.3 or covenants in this
Agreement are no longer true in all material respects, Borrower will promptly
advise Bank.
 
2.4         Power of Attorney.  Borrower irrevocably appoints Bank and its
successors and assigns as attorney-in-fact and authorizes Bank, to: (a)
following the occurrence of an Event of Default, (i) sell, assign, transfer,
pledge, compromise, or discharge all or any part of the Financed Receivables;
(ii) demand, collect, sue, and give releases to any Account Debtor for monies
due and compromise, prosecute, or defend any action, claim, case or proceeding
about the Financed Receivables, including filing a claim or voting a claim in
any bankruptcy case in Bank’s or Borrower’s name, as Bank chooses; and (iii)
prepare, file and sign Borrower’s name on any notice, claim, assignment, demand,
draft, or notice of or satisfaction of lien or mechanics’ lien or similar
document; and (b) regardless of whether there has been an Event of Default, (i)
notify all Account Debtors to pay Bank directly; (ii) receive, open, and dispose
of mail addressed to Borrower; (iii) endorse Borrower’s name on checks or other
instruments (to the extent necessary to pay amounts owed pursuant to this
Agreement); and (iv) execute on Borrower’s behalf any instruments, documents,
financing statements to perfect Bank’s interests in the Financed Receivables and
Collateral and do all acts and things necessary or expedient, as determined
solely and exclusively by Bank, to protect or  preserve, Bank’s rights and
remedies under this Agreement, as directed by Bank.
 
3            CONDITIONS OF LOANS
 
3.1         Conditions Precedent to Initial Advance.  Bank’s agreement to make
the initial Advance is subject to the condition precedent that Bank shall have
received, in form and substance satisfactory to Bank, such documents, and
completion of such other matters, as Bank may reasonably deem necessary or
appropriate, including, without limitation:
 
(a)           the Exim Agreement and all of the conditions precedent thereto;
 
(b)           a certificate of the Secretary of Borrower with respect to
articles, bylaws, incumbency and resolutions authorizing the execution and
delivery of this Agreement;
 
(c)           a legal opinion of Borrower’s counsel (authority/enforceability),
in form and substance acceptable to Bank);
 
6

--------------------------------------------------------------------------------

 
 
(d)           a landlord’s consent executed by the applicable landlord in favor
of Bank for Borrower’s locations at (i) One Patriots Park, Bedford,
Massachusetts 01730 and (ii) 25 Sagamore Road, Hudson, New Hampshire 03051;
 
(e)           Account Control Agreement/Securities Account Control Agreement;
 
(f)           evidence satisfactory to Bank that the insurance policies required
by Section 6.4 hereof are in full force and effect, together with appropriate
evidence showing lender loss payable and/or additional insured clauses or
endorsements in favor of Bank;
 
(g)           payment of the fees and Bank Expenses then due and payable;  and
 
(h)           such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.
 
3.2         Conditions Precedent to all Advances.  Bank’s agreement to make each
Advance, including the initial Advance, is subject to the following:
 
(a)           receipt of the Advance Request and Invoice Transmittal;
 
(b)           Bank shall have (at its option) conducted the confirmations and
verifications as described in Section 2.1.1(d); and
 
(c)           each of the representations and warranties in Section 5 shall be
true on the date of the Advance Request and Invoice Transmittal and on the
effective date of each Advance and no Event of Default shall have occurred and
be continuing, or result from the Advance.  Each Advance is Borrower’s
representation and warranty on that date that the representations and warranties
in Section 5 remain true.
 
4            CREATION OF SECURITY INTEREST
 
4.1         Grant of Security Interest.  Borrower hereby grants Bank, to secure
the payment and performance in full of all of the Obligations and the
performance of each of Borrower’s duties under the Loan Documents, a continuing
security interest in, and pledges to Bank, the Collateral, wherever located,
whether now owned or hereafter acquired or arising, and all proceeds and
products thereof.  Borrower represents, warrants, and covenants that the
security interest granted herein (subject to the security interest granted in
the Exim Agreement) shall be a first priority security interest in the
Collateral.  If Borrower shall at any time, acquire a commercial tort claim,
Borrower shall promptly notify Bank in a writing signed by Borrower of the
general details thereof and grant to Bank in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance satisfactory to Bank.
 
If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash.  Upon payment in full in cash of the Obligations and at such time
this Agreement has been terminated, Bank shall, at Borrower’s sole cost and
expense, release its Liens in the Collateral and all rights therein shall revert
to Borrower.
 
Notwithstanding the foregoing, it is expressly acknowledged and agreed that the
security interest created in this Agreement only with respect to Export-Related
Accounts Receivable, Export-Related Inventory and Export-Related General
Intangibles (as such terms are defined in the Exim Agreement) is subject to and
subordinate to the security interest granted to Bank in the Exim Agreement with
respect to such Export-Related Accounts Receivable, Export-Related Inventory and
Export-Related General Intangibles.
 
4.2         Authorization to File Financing Statements.  Borrower hereby
authorizes Bank to file financing statements, without notice to Borrower, with
all appropriate jurisdictions to perfect or protect Bank’s interest or rights
hereunder, including a notice that any disposition of the Collateral, by either
Borrower or any other Person, shall be deemed to violate the rights of Bank
under the Code.  Any such financing statements may indicate the Collateral as
“all assets of the Debtor” or words of similar effect, or as being of an equal
or lesser scope, or with greater detail, all in Bank’s discretion.
 
7

--------------------------------------------------------------------------------

 
 
5            REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants as follows:
 
5.1         Due Organization and Authorization.  Borrower and each of its
Subsidiaries are duly existing and in good standing as Registered Organizations
in their respective jurisdictions of formation and are qualified and licensed to
do business and are in good standing in any jurisdiction in which the conduct of
their respective business or ownership of property requires that they be
qualified except where the failure to do so could not reasonably be expected to
have a material adverse effect on Borrower’s business.  Borrower has previously
delivered to Bank the Perfection Certificate.  Borrower represents and warrants
to Bank that (a) Borrower’s exact legal name is that indicated on the Perfection
Certificate and on the signature page hereof; (b) Borrower is an organization of
the type and is organized in the jurisdiction set forth in the Perfection
Certificate; (c) the Perfection Certificate accurately sets forth Borrower’s
organizational identification number or accurately states that Borrower has
none; (d) the Perfection Certificate accurately sets forth Borrower’s place of
business, or, if more than one, its chief executive office as well as Borrower’s
mailing address (if different than its chief executive office); (e) Borrower
(and each of its predecessors) has not, in the past five (5) years, changed its
jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to Borrower and
each of its Subsidiaries is accurate and complete (it being understood and
agreed that Borrower may from time to time update certain information in the
Perfection Certificate after the Effective Date to the extent permitted by one
or more specific provisions in this Agreement).  If Borrower is not now a
Registered Organization but later becomes one, Borrower shall promptly notify
Bank of such occurrence and provide Bank with Borrower’s organizational
identification number.
 
The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect), or (v) constitute an event of default under any material
agreement by which Borrower is bound.  Borrower is not in default under any
agreement to which it is a party or by which it is bound in which the default
could reasonably be expected to have a material adverse effect on Borrower’s
business.
 
5.2         Collateral.  Borrower has good title, has rights in, and the power
to transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens.  Borrower
has no deposit accounts other than the deposit accounts with Bank, the deposit
accounts, if any, described in the Perfection Certificate delivered to Bank in
connection herewith, or of which Borrower has given Bank notice and taken such
actions as are necessary to give Bank a perfected security interest therein. The
Accounts are bona fide, existing obligations of the Account Debtors.
 
All Inventory is in all material respects of good and marketable quality, free
from material defects.
 
The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate.  None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section
7.2.  In the event that Borrower, after the date hereof, intends to store or
otherwise deliver any portion of the Collateral to a bailee, then Borrower will
first receive the written consent of Bank and such bailee must execute and
deliver a bailee agreement in form and substance satisfactory to Bank in its
sole discretion.
 
Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is bound by, any material license or other agreement with respect to which
Borrower is the licensee (a) that prohibits or otherwise restricts Borrower from
granting a security interest in Borrower’s interest in such license or agreement
or any other property, or (b) for which a default under or termination of could
interfere with Bank’s right to sell any Collateral.  Without prior consent from
Bank, Borrower shall not enter into, or become bound by, any such license or
agreement which is reasonably likely to have a material impact on Borrower’s
business or financial condition.  Borrower shall take such steps as Bank
requests to obtain the consent of, or waiver by, any person whose consent or
waiver is necessary for
 
8

--------------------------------------------------------------------------------

 
all such licenses or contract rights to be deemed “Collateral” and for Bank to
have a security interest in it that might otherwise be restricted or prohibited
by law or by the terms of any such license or agreement, whether now existing or
entered into in the future.
 
5.3         Financed Receivables.  Borrower represents and warrants for each
Financed Receivable:
 
(a)           Such Financed Receivable is an Eligible Account;
 
(b)           Borrower is the owner of and has the legal right to sell,
transfer, assign and encumber such Financed Receivable;
 
(c)           The correct amount is on the Advance Request and Invoice
Transmittal and is not disputed;
 
(d)           Payment is not contingent on any obligation or contract and
Borrower has fulfilled all its obligations as of the Advance Request and Invoice
Transmittal date;
 
(e)           Such Financed Receivable is based on an actual sale and delivery
of goods and/or services rendered, is due to Borrower, is not past due or in
default, has not been previously sold, assigned, transferred, or pledged and is
free of any liens, security interests and encumbrances other than Permitted
Liens;
 
(f)           There are no defenses, offsets, counterclaims or agreements for
which the Account Debtor may claim any deduction or discount;
 
(g)           Borrower reasonably believes no Account Debtor is insolvent or
subject to any Insolvency Proceedings;
 
(h)           Borrower has not filed or had filed against it Insolvency
Proceedings and does not anticipate any filing;
 
(i)            Bank has the right to endorse and/or require Borrower to endorse
all payments received on Financed Receivables and all proceeds of Collateral;
and
 
(j)            No representation, warranty or other statement of Borrower in any
certificate or written statement given to Bank contains any untrue statement of
a material fact or omits to state a material fact necessary to make the
statement contained in the certificates or statement not misleading.
 
5.4         Litigation.  Except as set forth on Schedule 5.4 attached hereto,
there are no actions or proceedings pending or, to the knowledge of Borrower’s
Responsible Officers, threatened in writing by or against Borrower or any
Subsidiary in which an adverse decision could reasonably be expected to cause a
Material Adverse Change.
 
5.5         No Material Deterioration in Financial Statements.  All consolidated
financial statements for Borrower and any Subsidiaries delivered to Bank fairly
present in all material respects Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations.  There has not been any material
deterioration in Borrower’s consolidated financial condition since the date of
the most recent financial statements submitted to Bank.
 
5.6         Solvency.  The fair salable value of Borrower’s assets (including
goodwill minus disposition costs) exceeds the fair value of its liabilities;
Borrower is not left with unreasonably small capital after the transactions in
this Agreement; and Borrower is able to pay its debts (including trade debts) as
they mature.
 
5.7         Regulatory Compliance.  Borrower is not an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended.  Borrower is not engaged as one of its important activities
in extending credit for margin stock (under Regulations X, T and U of the
Federal Reserve Board of Governors).  Neither Borrower nor any of its
Subsidiaries is a “holding company” or an “affiliate” of a “holding company” or
a “subsidiary company” of a “holding company” as each term is defined and used
in the
 
9

--------------------------------------------------------------------------------

 
Public Utility Holding Company Act of 2005.  Borrower has complied in all
material respects with the Federal Fair Labor Standards Act.  Borrower has not
violated any laws, ordinances or rules, the violation of which could reasonably
be expected to cause a Material Adverse Change.  None of Borrower’s or any
Subsidiary’s properties or assets has been used by Borrower or any Subsidiary
or, to the best of Borrower’s knowledge, by previous Persons, in disposing,
producing, storing, treating, or transporting any hazardous substance other than
legally.  Borrower and each of its Subsidiaries have obtained all consents,
approvals and authorizations of, made all declarations or filings with, and
given all notices to, all Government Authorities that are necessary to continue
their respective businesses as currently conducted.
 
5.8         Subsidiaries.  Borrower does not own any stock, partnership interest
or other equity securities except for Permitted Investments.
 
5.9         Tax Returns and Payments; Pension Contributions.  Borrower and each
Subsidiary have timely filed all required tax returns and reports, and Borrower
and each Subsidiary have timely paid all foreign, federal, state and local
taxes, assessments, deposits and contributions owed by Borrower and each
Subsidiary.  Borrower may defer payment of any contested taxes, provided that
Borrower (a) in good faith contests its obligation to pay the taxes by
appropriate proceedings promptly and diligently instituted and conducted, (b)
notifies Bank in writing of the commencement of, and any material development
in, the proceedings, and (c) posts bonds or takes any other steps required to
prevent the governmental authority levying such contested taxes from obtaining a
Lien upon any of the Collateral that is other than a “Permitted Lien”.  Borrower
is unaware of any claims or adjustments proposed for any of Borrower's prior tax
years which could result in additional taxes becoming due and payable by
Borrower.  Borrower has paid all amounts necessary to fund all present pension,
profit sharing and deferred compensation plans in accordance with their terms,
and Borrower has not withdrawn from participation in, and has not permitted
partial or complete termination of, or permitted the occurrence of any other
event with respect to, any such plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.
 
5.10       Full Disclosure.  No written representation, warranty or other
statement of Borrower in any certificate or written statement given to Bank, as
of the date such representation, warranty, or other statement was made, taken
together with all such written certificates and written statements given to
Bank, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Bank that projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).
 
6            AFFIRMATIVE COVENANTS
 
Borrower shall do all of the following:
 
6.1           Government Compliance.
 
(a)           Maintain its and all its Subsidiaries’ legal existence and good
standing in their respective jurisdictions of formation and maintain
qualification in each jurisdiction in which the failure to so qualify would
reasonably be expected to have a material adverse effect on Borrower’s business
or operations.  Borrower shall comply, and have each Subsidiary comply, with all
laws, ordinances and regulations to which it is subject, noncompliance with
which could have a material adverse effect on Borrower’s business.
 
(b)           Obtain all of the Governmental Approvals necessary for the
performance by Borrower of its obligations under the Loan Documents to which it
is a party and the grant of a security interest to Bank in all of its
property.  Borrower shall promptly provide copies of any such obtained
Governmental Approvals to Bank.
 
6.2         Financial Statements, Reports, Certificates.
 
(a)           Deliver to Bank: (i) as soon as available, but no later than
thirty (30) days after the last day of each month, a company prepared
consolidated balance sheet and income statement covering Borrower’s consolidated
operations during the period certified by a Responsible Officer and in a form
acceptable to Bank; (ii) as soon as available, but no later than one hundred
fifty (150) days after the last day of Borrower’s fiscal year, audited
 
10

--------------------------------------------------------------------------------

 
consolidated financial statements prepared under GAAP, consistently applied,
together with an unqualified opinion on the financial statements from an
independent certified public accounting firm reasonably acceptable to Bank;
(iii) in the event that Borrower’s stock becomes publicly held, within five (5)
days of filing, copies of all statements, reports and notices made available to
Borrower’s security holders or to any holders of Subordinated Debt and all
reports on Form 10-K, 10-Q and 8-K filed with the Securities and Exchange
Commission; (iv) a prompt report of any legal actions pending or threatened
against Borrower or any Subsidiary that could result in damages or costs to
Borrower or any Subsidiary of One Hundred Thousand Dollars ($100,000.00) or
more; (v) at least annually, and no later than sixty (60) days prior to
Borrower’s fiscal year end, and contemporaneously with any updates thereto,
board-approved projections; and (vi) budgets, sales projections, operating plans
or other financial information reasonably requested by Bank.
 
(b)           Within thirty (30) days after the last day of each month, deliver
to Bank with the monthly financial statements a Compliance Certificate signed by
a Responsible Officer in the form of Exhibit B.
 
(c)           Allow Bank to audit Borrower’s Collateral, including, but not
limited to, Borrower’s Accounts at Borrower’s expense, upon reasonable notice to
Borrower; provided, however, prior to the occurrence of an Event of Default,
Borrower shall be obligated to pay for not more than two (2) audits per
year.  After the occurrence of an Event of Default, Bank may audit Borrower’s
Collateral, including, but not limited to, Borrower’s Accounts at Borrower’s
expense and at Bank’s sole and exclusive discretion and without notification and
authorization from Borrower.
 
(d)           Upon Bank’s request, provide a written report respecting any
Financed Receivable, if payment of any Financed Receivable does not occur by its
due date and include the reasons for the delay.
 
(e)           Provide Bank with, as soon as available, but no later than thirty
(30) days following each Reconciliation Period, (i) an aged listing of accounts
receivable and accounts payable by invoice date, in form acceptable to Bank, and
(ii) perpetual inventory reports for the Inventory valued on a first-in,
first-out basis at the lower of cost or market (in accordance with GAAP) or such
other inventory reports as are requested by Bank in its good faith business
judgment.
 
(f)           When Borrower is Streamline Facility Eligible, provide Bank with
(i) as soon as available, but no later than five (5) days following each
Reconciliation Period, and (ii) in connection with any request for an Advance, a
duly completed borrowing base certificate signed by a Responsible Officer, in
form acceptable to Bank in its sole discretion.
 
(g)           Immediately upon Borrower ceasing to be Streamline Facility
Eligible, provide Bank with a current aging of Accounts and, to the extent not
previously delivered to Bank, a copy of the invoice for each Eligible Account
and an Advance Request and Invoice Transmittal with respect to each such
Account.
 
6.3         Taxes.  Borrower shall make, and cause each Subsidiary to make,
timely payment of all federal, state, and local taxes or assessments (other than
taxes and assessments which Borrower is contesting in good faith, with adequate
reserves maintained in accordance with GAAP) and will deliver to Bank, on
demand, appropriate certificates attesting to such payments.
 
6.4         Insurance.  Keep its business and the Collateral insured for risks
and in amounts standard for companies in Borrower’s industry and location, and
as Bank may reasonably request.  Insurance policies shall be in a form, with
companies, and in amounts that are satisfactory to Bank.  All property policies
shall have a lender’s loss payable endorsement showing Bank as the sole lender
loss payee and waive subrogation against Bank, and all liability policies shall
show, or have endorsements showing, Bank as an additional insured.  All policies
(or the loss payable and additional insured endorsements) shall provide that the
insurer must give Bank at least twenty (20) days notice before canceling,
amending, or declining to renew its policy.  At Bank’s request, Borrower shall
deliver certified copies of policies and evidence of all premium payments.
Proceeds payable under any policy shall, at Bank’s option, be payable to Bank on
account of the Obligations.  Notwithstanding the foregoing, (a) so long as no
Event of Default has occurred and is continuing, Borrower shall have the option
of applying the proceeds of any casualty policy up to Two Hundred Fifty Thousand
Dollars ($250,000.00) with respect to any loss, but not exceeding Five Hundred
Thousand Dollars ($500,000.00) in the aggregate for all losses under all
casualty policies in any one year, toward the replacement or repair of destroyed
or damaged property; provided that any such replaced or
 
11

--------------------------------------------------------------------------------

 
repaired property (i) shall be of equal or like value as the replaced or
repaired Collateral and (ii) shall be deemed Collateral in which Bank has been
granted a first priority security interest, and (b) after the occurrence and
during the continuance of an Event of Default, all proceeds payable under such
casualty policy shall, at the option of Bank, be payable to Bank on account of
the Obligations.  If Borrower fails to obtain insurance as required under this
Section 6.4 or to pay any amount or furnish any required proof of payment to
third persons and Bank, Bank may make all or part of such payment or obtain such
insurance policies required in this Section 6.4, and take any action under the
policies Bank deems prudent.
 
6.5         Accounts.
 
(a)           To permit Bank to monitor Borrower’s financial performance and
condition, Borrower, and all Borrower’s Subsidiaries, shall maintain all of
Borrower’s and such Subsidiaries’, depository and operating accounts and
securities accounts with Bank and Bank’s affiliates; provided, however, Borrower
may maintain (i) Spire Corporation’s account no. 0000 2591 5267 with Bank of
America, N.A., providedthat the aggregate balance in such account shall at no
time exceed Twenty Five Thousand Dollars ($25,000.00), and (ii) Spire
Semiconductor’s account with RBS, Citizens, provided that the aggregate balance
in such account shall at no time exceed Twenty Five Thousand Dollars
($25,000.00).  Any Guarantor shall maintain all depository and operating
accounts with Bank, and, with respect to securities accounts, with an affiliate
of Bank.
 
(b)           Borrower shall identify to Bank, in writing, any deposit or
securities account opened by Borrower with any institution other than Bank.  In
addition, for each such account that Borrower or Guarantor at any time opens or
maintains, Borrower shall, at Bank’s request and option, pursuant to an
agreement in form and substance acceptable to Bank, cause the depository bank or
securities intermediary to agree that such account is the collateral of Bank
pursuant to the terms hereunder, which control agreement may not be terminated
without the prior written consent of Bank.  The provisions of the previous
sentence shall not apply to deposit accounts exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of Borrower’s employees.
 
6.6         Inventory; Returns.  Keep all Inventory in good and marketable
condition, free from material defects.  Returns and allowances between Borrower
and its Account Debtors shall follow Borrower’s customary practices as they
exist at the Effective Date.  Borrower must promptly notify Bank of all returns,
recoveries, disputes and claims that involve more than Two Hundred Fifty
Thousand Dollars ($250,000.00).
 
6.7         Financial Covenant - Liquidity.  Borrower shall maintain at all
times, to be tested as of the last day of each month, Liquidity of at least One
Million Dollars ($1,000,000.00).
 
6.8         Protection of Intellectual Property Rights.  Borrower shall: (a)
protect, defend and maintain the validity and enforceability of its intellectual
property; (b) promptly advise Bank in writing of material infringements of its
intellectual property; and (c) not allow any intellectual property material to
Borrower’s business to be abandoned, forfeited or dedicated to the public
without Bank’s written consent.
 
6.9         Litigation Cooperation.  From the date hereof and continuing through
the termination of this Agreement, make available to Bank, without expense to
Bank, Borrower and its officers, employees and agents and Borrower's books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower.
 
6.10       Further Assurances.  Borrower shall execute any further instruments
and take further action as Bank reasonably requests to perfect or continue
Bank’s security interest in the Collateral or to effect the purposes of this
Agreement.
 
7            NEGATIVE COVENANTS
 
Borrower shall not do any of the following without Bank’s prior written consent.
 
7.1         Dispositions.  Convey, sell, lease, transfer, assign, or otherwise
dispose of (collectively a “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, except for
 
12

--------------------------------------------------------------------------------

 
Transfers (a) of Inventory in the ordinary course of business; (b) of worn-out
or obsolete Equipment; and (c) in connection with Permitted Liens and Permitted
Investments.
 
7.2         Changes in Business, Ownership, Management or Business
Locations.  Engage in or permit any of its Subsidiaries to engage in any
business other than the businesses currently engaged in by Borrower or
reasonably related thereto, or have a material change in its ownership (other
than by the sale of Borrower’s equity securities in a public offering or to
venture capital investors so long as Borrower identifies to Bank the venture
capital investors prior to the closing of the investment), or have a change in
management such that a Key Person ceases to hold such office with Borrower and a
replacement satisfactory to Bank is not made within ninety (90) days
thereafter.  Borrower shall not, without at least thirty (30) days prior written
notice to Bank: (a) relocate its chief executive office, or add any new offices
or business locations, including warehouses (unless such new offices or business
locations contain less than Ten Thousand Dollars ($10,000.00) in Borrower’s
assets or property), or (b) change its jurisdiction of organization, or (c)
change its organizational structure or type, or (d) change its legal name, or
(e) change any organizational number (if any) assigned by its jurisdiction of
organization.
 
7.3         Mergers or Acquisitions.  Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person.  A Subsidiary may merge or
consolidate into another Subsidiary or into Borrower; provided that, in the case
of a merger of a Subsidiary into Borrower, Borrower shall remain the surviving
entity.
 
7.4         Indebtedness.  Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.
 
7.5         Encumbrance.  Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, or permit any Collateral not to be subject to the first priority security
interest granted herein, or enter into any agreement, document, instrument or
other arrangement (except with or in favor of Bank) with any Person which
directly or indirectly prohibits or has the effect of prohibiting Borrower or
any Subsidiary from assigning, mortgaging, pledging, granting a security
interest in or upon, or encumbering any of Borrower’s or any Subsidiary’s
intellectual property, except as is otherwise permitted in Section 7.1 hereof
and the definition of “Permitted Liens” herein.
 
7.6         Distributions; Investments.  (a) Directly or indirectly acquire or
own any Person, or make any Investment in any Person, other than Permitted
Investments, or permit any of its Subsidiaries to do so; or (b) pay any
dividends or make any distribution or payment or redeem, retire or purchase any
capital stock.
 
7.7         Transactions with Affiliates.  Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower, except
for transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.
 
7.8         Subordinated Debt.  (a) Make or permit any payment on any
Subordinated Debt, except under the terms of the subordination, intercreditor,
or other similar agreement to which such Subordinated Debt is subject, or (b)
amend any provision in any document relating to the Subordinated Debt which
would increase the amount thereof or adversely affect the subordination thereof
to Obligations owed to Bank.
 
7.9         Compliance.  Become an “investment company” or a company controlled
by an “investment company”, under the Investment Company Act of 1940, as
amended, or undertake as one of its important activities extending credit to
purchase or carry margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System), or use the proceeds of any Advance for
that purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, each as defined in ERISA, to occur;
fail to comply with the Federal Fair Labor Standards Act or violate any other
law or regulation, if the violation could reasonably be expected to have a
material adverse effect on Borrower’s business, or permit any of its
Subsidiaries to do so; withdraw or permit any Subsidiary to withdraw from
participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred
 
13

--------------------------------------------------------------------------------

 
compensation plan which could reasonably be expected to result in any liability
of Borrower, including any liability to the Pension Benefit Guaranty Corporation
or its successors or any other governmental agency.
 
7.10       Subsidiaries.  Permit any Subsidiary other than a Borrower to
maintain assets with an aggregate value in excess of Twenty Five Thousand
Dollars ($25,000.00) at any time.
 
8            EVENTS OF DEFAULT
 
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
 
8.1         Payment Default.  Borrower fails to pay any of the Obligations when
due;
 
8.2         Covenant Default.  Borrower fails or neglects to perform any
obligation in Section 6 or violates any covenant in Section 7 or fails or
neglects to perform, keep, or observe any other material term, provision,
condition, covenant or agreement contained in this Agreement, any Loan Documents
and as to any default under such other term, provision, condition, covenant or
agreement that can be cured, has failed to cure the default within ten (10) days
after the occurrence thereof;
 
8.3         Material Adverse Change.  A Material Adverse Change occurs;
 
8.4         Attachment; Levy; Restraint on Business.  (a) (i) The service of
process seeking to attach, by trustee or similar process, any funds of Borrower
or of any entity under control of Borrower (including a Subsidiary) on deposit
with Bank or any Bank Affiliate, or (ii) a notice of lien, levy, or assessment
is filed against any of Borrower’s assets by any government agency, and the same
under subclauses (i) and (ii) hereof are not, within ten (10) days after the
occurrence thereof, discharged or stayed (whether through the posting of a bond
or otherwise); provided, however, no Credit Extensions shall be made during any
ten (10) day cure period; and (b) (i) any material portion of Borrower’s assets
is attached, seized, levied on, or comes into possession of a trustee or
receiver, or (ii) any court order enjoins, restrains, or prevents Borrower from
conducting any part of its business;
 
8.5         Insolvency.  (a) Borrower is unable to pay its debts (including
trade debts) as they become due or otherwise becomes insolvent; (b) Borrower
begins an Insolvency Proceeding; or (c) an Insolvency Proceeding is begun
against Borrower and not dismissed or stayed within forty five (45) days (but no
Advances shall be made while of any of the conditions described in clause (a)
exist and/or until any Insolvency Proceeding is dismissed);
 
8.6         Other Agreements.  If there is a default in any agreement to which
Borrower is a party with a third party or parties resulting in a right by such
third party or parties, whether or not exercised, to accelerate the maturity of
any Indebtedness in an amount in excess of Fifty Thousand Dollars ($50,000.00)
or that could result in a Material Adverse Change;
 
8.7         Judgments.  One or more judgments, orders, or decrees for the
payment of money in an amount, individually or in the aggregate, of at least
Fifty Thousand Dollars ($50,000.00) (not covered by independent third-party
insurance as to which liability has been accepted by such insurance carrier)
shall be rendered against Borrower and shall remain unsatisfied, unvacated, or
unstayed for a period of ten (10) days after the entry thereof (provided that no
Advances will be made prior to the satisfaction, vacation, or stay of such
judgment, order, or decree);
 
8.8         Misrepresentations.  Borrower or any Person acting for Borrower
makes any representation, warranty, or other statement now or later  in this
Agreement, any Loan Document or in writing delivered to Bank or to induce Bank
to enter this Agreement or any Loan Document, and such representation, warranty,
or other statement is incorrect in any material respect when made;
 
8.9         Subordinated Debt.  A default or breach occurs under any agreement
between Borrower and any creditor of Borrower that signed a subordination
agreement, intercreditor agreement, or other similar agreement with Bank, or any
creditor that has signed such an agreement with Bank breaches any terms of the
agreement;
 
8.10       Guaranty.  (a) Any guaranty of any Obligations terminates or ceases
for any reason to be in full force and effect; (b) any Guarantor does not
perform any obligation or covenant under any guaranty of the Obligations; (c)
any circumstance described in Sections 8.3, 8.4, 8.5, 8.7, or 8.8. occurs with
respect to any
 
14

--------------------------------------------------------------------------------

 
Guarantor; (d) the liquidation, winding up, or termination of existence of any
Guarantor; or (e) (i) a material impairment in the perfection or priority of
Bank’s Lien in the collateral provided by Guarantor or in the value of such
collateral or (ii) a material adverse change in the general affairs, management,
results of operation, condition (financial or otherwise) or the prospect of
repayment of the Obligations occurs with respect to any Guarantor;
 
8.11       Governmental Approvals.  Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) has, or could reasonably be expected to have, a
Material Adverse Change, or (ii) adversely affects the legal qualifications of
Borrower or any of its Subsidiaries to hold such Governmental Approval in any
applicable jurisdiction and such revocation, rescission, suspension,
modification or non-renewal could reasonably be expected to affect the status of
or legal qualifications of Borrower or any of its Subsidiaries to hold any
Governmental Approval in any other jurisdiction; or
 
8.12       Exim Default.  The occurrence of an Event of Default (as defined in
the Exim Agreement) under the Exim Agreement.
 
9            BANK’S RIGHTS AND REMEDIES
 
9.1         Rights and Remedies.  When an Event of Default occurs and continues
Bank may, without notice or demand, do any or all of the following:
 
(a)           declare all Obligations immediately due and payable (but if an
Event of Default described in Section 8.5 occurs all Obligations are immediately
due and payable without any action by Bank);
 
(b)           stop advancing money or extending credit for Borrower’s benefit
under this Agreement or under any other agreement between Borrower and Bank;
 
(c)           demand that Borrower (i) deposits cash with Bank in an amount
equal to the aggregate amount of any letters of credit remaining undrawn, as
collateral security for the repayment of any future drawings under such letters
of credit, and Borrower shall forthwith deposit and pay such amounts, and (ii)
pay in advance all letter of credit fees scheduled to be paid or payable over
the remaining term of any letters of credit;
 
(d)           settle or adjust disputes and claims directly with Account Debtors
for amounts, on terms and in any order that Bank considers advisable and notify
any Person owing Borrower money of Bank’s security interest in such funds and
verify the amount of such account.  Borrower shall collect all payments in trust
for Bank and, if requested by Bank, immediately deliver the payments to Bank in
the form received from the Account Debtor, with proper endorsements for deposit;
 
(e)           make any payments and do any acts it considers necessary or
reasonable to protect its security interest in the Collateral.  Borrower shall
assemble the Collateral if Bank requests and make it available as Bank
designates.  Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred.  Borrower grants Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies;
 
(f)           apply to the Obligations any (i) balances and deposits of Borrower
it holds, or (ii) any amount held by Bank owing to or for the credit or the
account of Borrower;
 
(g)           ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell the Collateral.  Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of
 
15

--------------------------------------------------------------------------------

 
its rights under this Section 9.1, Borrower’s rights under all licenses and all
franchise agreements inure to Bank’s benefit;
 
(h)           place a “hold” on any account maintained with Bank and/or deliver
a notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any control agreement or similar agreements providing
control of any Collateral;
 
(i)           demand and receive possession of Borrower’s Books; and
 
(j)           exercise all rights and remedies available to Bank under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).
 
9.2         Protective Payments.  If Borrower fails to obtain insurance called
for by Section 6.4 or fails to pay any premium thereon or fails to pay any other
amount which Borrower is obligated to pay under this Agreement or by any other
Loan Document, Bank may obtain such insurance or make such payment, and all
amounts so paid by Bank are Bank Expenses and immediately due and payable,
bearing interest at the then highest applicable rate, and secured by the
Collateral.  Bank will make reasonable effort to provide Borrower with notice of
Bank obtaining such insurance at the time it is obtained or within a reasonable
time thereafter. No payments by Bank are deemed an agreement to make similar
payments in the future or Bank’s waiver of any Event of Default.
 
9.3         Bank’s Liability for Collateral.  So long as Bank complies with
reasonable banking practices regarding the safekeeping of Collateral in
possession or under the control of Bank, Bank shall not be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of the Collateral; or (d) any act or
default of any carrier, warehouseman, bailee, or other Person.  Borrower bears
all risk of loss, damage or destruction of the Collateral.
 
9.4         Remedies Cumulative.  Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or
therewith.  No waiver hereunder shall be effective unless signed by Bank and
then is only effective for the specific instance and purpose for which it is
given.  Bank’s rights and remedies under this Agreement and the other Loan
Documents are cumulative.  Bank has all rights and remedies provided under the
Code, by law, or in equity.  Bank’s exercise of one right or remedy is not an
election, and Bank’s waiver of any Event of Default is not a continuing
waiver.  Bank’s delay in exercising any remedy is not a waiver, election, or
acquiescence.
 
9.5         Demand Waiver.  Borrower waives demand, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by Bank on which
Borrower is liable.
 
10          NOTICES.
 
All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by facsimile
transmission; (c) one (1) Business Day after deposit with a reputable overnight
courier with all charges prepaid; or (d) when delivered, if hand-delivered by
messenger, all of which shall be addressed to the party to be notified and sent
to the address or facsimile number provided at the beginning of this
Agreement.  Bank or Borrower may change its address or facsimile number by
giving the other party written notice thereof in accordance with the terms of
this Section 10.
 
11          CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER
 
Massachusetts law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower and Bank each submit to the exclusive jurisdiction
of the State and Federal courts in Massachusetts; provided, however, that if for
any reason Bank cannot avail itself of such courts in the Commonwealth of
Massachusetts,
 
16

--------------------------------------------------------------------------------

 
Borrower accepts jurisdiction of the courts and venue in Santa Clara County,
California.  Notwithstanding the foregoing, nothing in this Agreement shall be
deemed to operate to preclude Bank from bringing suit or taking other legal
action in any other jurisdiction to realize on the Collateral or any other
security for the Obligations, or to enforce a judgment or other court order in
favor of Bank.  Borrower expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and Borrower
hereby waives any objection that it may have based upon lack of personal
jurisdiction, improper venue, or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court.  Borrower hereby waives personal service of the summons, complaints, and
other process issued in such action or suit and agrees that service of such
summons, complaints, and other process may be made by registered or certified
mail addressed to Borrower at the address set forth in the preamble of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.
 
BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
 
12          GENERAL PROVISIONS
 
12.1       Successors and Assigns.  This Agreement binds and is for the benefit
of the successors and permitted assigns of each party.  Borrower may not assign
this Agreement or any rights or obligations under it without Bank’s prior
written consent which may be granted or withheld in Bank’s discretion.  Bank has
the right, without the consent of or notice to Borrower, to sell, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights and benefits under this Agreement, the Loan Documents
or any related agreement.
 
12.2       Indemnification.  Borrower agrees to indemnify, defend, and hold Bank
and its officers, directors, employees, agents, attorneys or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against: (a) all obligations, demands, claims, and liabilities (collectively,
“Claims”) asserted by any other party in connection with the transactions
contemplated by the Loan Documents; and (b) all losses or Bank Expenses
incurred, or paid by such Indemnified Person from, following, or arising from
transactions between Bank and Borrower (including reasonable attorneys’ fees and
expenses), except for Claims and/or losses directly caused by such Indemnified
Person’s gross negligence or willful misconduct.
 
12.3       Right of Set-Off.  Borrower hereby grants to Bank, a lien, security
interest and right of setoff as security for all Obligations to Bank, whether
now existing or hereafter arising upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Bank or any entity under the control of Bank
(including a Bank subsidiary) or in transit to any of them.  At any time after
the occurrence and during the continuance of an Event of Default, without demand
or notice, Bank may set off the same or any part thereof and apply the same to
any liability or obligation of Borrower even though unmatured and regardless of
the adequacy of any other collateral securing the Obligations.  ANY AND ALL
RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
 
12.4       Time of Essence.  Time is of the essence for the performance of all
Obligations in this Agreement.
 
12.5       Severability of Provisions.  Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
 
12.6       Correction of Loan Documents.  Bank may correct patent errors and
fill in any blanks in this Agreement and the other Loan Documents consistent
with the agreement of the parties.
 
17

--------------------------------------------------------------------------------

 

12.7       Amendments in Writing; Integration.  All amendments to this Agreement
must be in writing signed by both Bank and Borrower.  This Agreement and the
Loan Documents represent the entire agreement about this subject matter, and
supersede prior negotiations or agreements.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Agreement and the Loan Documents merge
into this Agreement and the Loan Documents.
 
12.8       Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, are an original, and all taken together, constitute
one Agreement.
 
12.9       Borrower Liability.  Each Borrower may, acting singly, request
Advances hereunder.  Each Borrower hereby appoints the others as agent for the
others for all purposes hereunder, including with respect to requesting Advances
hereunder.  Each Borrower hereunder shall be obligated to repay all Advances
made hereunder, regardless of which Borrower actually receives said Advance, as
if each Borrower hereunder directly received all Advances.  Notwithstanding any
other provision of this Agreement or other related document, each Borrower
irrevocably waives all rights that it may have at law or in equity (including,
without limitation, any law subrogating Borrower to the rights of Bank under
this Agreement) to seek contribution, indemnification or any other form of
reimbursement from any other Borrower, or any other Person now or hereafter
primarily or secondarily liable for any of the Obligations, for any payment made
by Borrower with respect to the Obligations in connection with this Agreement or
otherwise and all rights that it might have to benefit from, or to participate
in, any security for the Obligations as a result of any payment made
by  Borrower with respect to the Obligations in connection with this Agreement
or otherwise.  Any agreement providing for indemnification, reimbursement or any
other arrangement prohibited under this Section shall be null and void.  If any
payment is made to a Borrower in contravention of this Section, such Borrower
shall hold such payment in trust for Bank and such payment shall be promptly
delivered to Bank for application to the Obligations, whether matured or
unmatured.
 
Each Borrower waives any suretyship defenses available to it under the Code or
any other applicable law.  Each Borrower waives any right to require Bank to:
(a) proceed against any Borrower or any other person; (b) proceed against or
exhaust any security; or (c) pursue any other remedy.  Bank may exercise or not
exercise any right or remedy it has against any Borrower or any security it
holds (including the right to foreclose by judicial or non-judicial sale)
without affecting any Borrower’s liability.
 
12.10     Survival.  All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied.  The obligation of Borrower in Section 12.2 to
indemnify Bank shall survive until the statute of limitations with respect to
such claim or cause of action shall have run.
 
12.11     Confidentiality.  In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates; (b) to prospective transferees or purchasers of any
interest in the Advances (provided, however, Bank shall use commercially
reasonable efforts to obtain such prospective transferee’s or purchaser’s
agreement to the terms of this provision); (c) as required by law, regulation,
subpoena, or other order; (d) to Bank’s regulators or as otherwise required in
connection with Bank’s examination or audit; (e) as Bank considers appropriate
in exercising remedies under the Loan Documents; and (f) to third-party service
providers of Bank so long as such service providers have executed a
confidentiality agreement with Bank with terms no less restrictive than those
contained herein.  Confidential information does not include information that
either: (i) is in the public domain or in Bank’s possession when disclosed to
Bank, or becomes part of the public domain after disclosure to Bank; or (ii) is
disclosed to Bank by a third party, if Bank does not know that the third party
is prohibited from disclosing the information.
 
Bank may use confidential information for any purpose, including, without
limitation, for the development of client databases, reporting purposes, and
market analysis, so long as Bank does not disclose Borrower’s identity or the
identity of any person associated with Borrower unless otherwise expressly
permitted by this Agreement.  The provisions of the immediately preceding
sentence shall survive the termination of this Agreement.
 
18

--------------------------------------------------------------------------------

 

12.12     Ratification of Perfection Certificate.  Borrower hereby ratifies,
confirms and reaffirms, all and singular, the terms and disclosures contained in
a certain Perfection Certificates dated as of June 22, 2009, delivered by (a)
Spire Corporation to Bank, (b) Spire Solar to Bank, (c) Spire Biomedical to
Bank, and (d) Spire Semiconductor to Bank (individually and collectively, the
“Perfection Certificate”), and acknowledges, confirms and agrees the disclosures
and information Borrower provided to Bank in the Perfection Certificate have not
changed, as of the date hereof.


12.13     Amended and Restated Agreement.  This Agreement amends and restates,
in its entirety, that certain Amended and Restated Loan and Security Agreement
dated as of June 22, 2009 by and among Bank and Borrower, as amended (the “Prior
Agreement”).  Bank hereby waives Borrower’s existing defaults under the Prior
Agreement by virtue of Borrower’s failure to comply with (a) the financial
covenant set forth in Section 6.9(a) thereof (relative to the requirement that
Borrower maintain a certain tangible net worth) and (b) the financial covenant
set forth in Section 6.9(b) thereof (relative to the requirement that Borrower
maintain a certain liquidity) (as required prior to this Agreement).  Bank’s
waiver of Borrower’s compliance of said affirmative covenants shall apply only
to the foregoing specific periods.


13          DEFINITIONS
 
13.1       Definitions.  In this Agreement:
 
“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.
 
“Account Debtor” is as defined in the Code and shall include, without
limitation, any person liable on any Financed Receivable, such as, a guarantor
of the Financed Receivable and any issuer of a letter of credit or banker’s
acceptance.
 
“Adjustments” are all discounts, allowances, returns, disputes, counterclaims,
offsets, defenses, rights of recoupment, rights of return, warranty claims, or
short payments, asserted by or on behalf of any Account Debtor for any Financed
Receivable.
 
“Advance” is defined in Section 2.1.1.
 
“Advance Rate” is eighty percent (80.0%), net of any offsets related to each
specific Account Debtor, including, without limitation, Deferred Revenue, or
such other percentage as Bank establishes under Section 2.1.1.
 
“Advance Request and Invoice Transmittal” shows Eligible Accounts and/or
Aggregate Eligible Accounts which Bank may finance and, for each such Account,
includes the Account Debtor’s name, address, invoice amount, invoice date and
invoice number.
 
“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.
 
“Aggregate Eligible Accounts” is defined in Section 2.1.1.
 
“Applicable Rate” is a per annum rate equal to the Prime Rate plus (a) with
respect to Financed Receivables based upon Eligible Accounts, three percent
(3.0%), and (b) with respect to Financed Receivables based upon Aggregate
Eligible Accounts, two percent (2.0%), provided, however, for any Subject Month
(as of the first calendar day of such month), to the extent that Borrower had
Net Income of at least One Dollar ($1.00) at all times during the three-month
period ending on the last day of the applicable Testing Month, the Applicable
Rate with respect to Financed Receivables based upon Aggregate Eligible Accounts
shall be a per annum rate equal to the Prime Rate plus one and one-half of one
percent (1.50%).
 
“Availability Amount” is the remaining amount Borrower has available to borrow
(a) hereunder pursuant to Section 2.1.1, and (b) under the Exim Agreement
pursuant to Section 2.1.1 of the Exim Agreement, at any given time (taking into
account all borrowing formulas herein and in the Exim Agreement, and the
then-outstanding balances).
 
19

--------------------------------------------------------------------------------

 
 
“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.
 
“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
 
“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.
 
“Claims” are defined in Section 12.2.
 
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the Commonwealth of Massachusetts; provided, that, to
the extent that the Code is used to define any term herein or in any Loan
Document and such term is defined differently in different Articles or Divisions
of the Code, the definition of such term contained in Article or Division 9
shall govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, Bank’s Lien on any Collateral is governed by the
Uniform Commercial Code in effect in a jurisdiction other than the Commonwealth
of Massachusetts, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies and for purposes of definitions relating to such provisions.
 
“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.
 
“Collateral Handling Fee” is defined in Section 2.2.4.
 
“Collections” are (a) all funds received by Bank from or on behalf of an Account
Debtor for Financed Receivables, and (b) the monthly refinancing by Bank, to be
completed at Bank’s discretion pursuant to Section 2.3.1(b)(iii), of all
outstanding Advances which are based upon Aggregate Eligible Accounts.
 
“Compliance Certificate” is attached as Exhibit B.
 
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.
 
“Deferred Revenue” is all amounts received or invoiced, as appropriate, in
advance of performance under contracts and not yet recognized as revenue.
 
“Early Termination Fee” is defined in Section 2.1.1.
 
“Effective Date” is defined in the preamble of this Agreement.
 
“Eligible Accounts” are billed Accounts in the ordinary course of Borrower’s
business that meet all Borrower’s representations and warranties in Section 5.3,
have been, at the option of Bank, confirmed in accordance
 
20

--------------------------------------------------------------------------------

 
with Section 2.1.1(d), and are due and owing from Account Debtors deemed
creditworthy by Bank in its sole discretion.  Without limiting the fact that the
determina­tion of which Accounts are eligible hereunder is a matter of Bank
discretion in each instance, Eligible Accounts shall not include the following
Accounts (which listing may be amended or changed in Bank’s discretion with
notice to Borrower):
 
(a)           Accounts that the Account Debtor has not paid within ninety (90)
days of invoice date regardless of invoice payment period terms;
 
(b)           Accounts owing from an Account Debtor which does not have its
principal place of business in the United States, unless otherwise approved by
Bank in writing on a case-by-case basis in its sole discretion;
 
(c)           Accounts billed and/or payable outside of the United States,
unless otherwise approved by Bank in writing on a case-by-case basis in its sole
discretion;
 
(d)           Accounts owing from an Account Debtor to the extent that Borrower
is indebted or obligated in any manner to the Account Debtor (as creditor,
lessor, supplier or otherwise - sometimes called “contra” accounts, accounts
payable, customer deposits or credit accounts), with the exception of customary
credits, adjustments and/or discounts given to an Account Debtor by Borrower in
the ordinary course of its business;
 
(e)           Accounts for which the Account Debtor is Borrower’s Affiliate,
officer, employee, or agent;
 
(f)           Accounts owing from an Account Debtor which is a United States
government entity or any department, agency, or instrumentality thereof unless
Borrower has assigned its payment rights to Bank and the assignment has been
acknowledged under the Federal Assignment of Claims Act of 1940, as amended;
 
(g)           Accounts for demonstration or promotional equipment, or in which
goods are consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on
approval”, or other terms if Account Debtor’s payment may be conditional;
 
(h)           Accounts owing from an Account Debtor that has not been invoiced
or where goods or services have not yet been rendered to the Account Debtor
(sometimes called memo billings or pre-billings);
 
(i)           Accounts subject to contractual arrangements between Borrower and
an Account Debtor where payments shall be scheduled or due according to
completion or fulfillment requirements where the Account Debtor has a right of
offset for damages suffered as a result of Borrower’s failure to perform in
accordance with the contract (sometimes called contracts accounts receivable,
progress billings, milestone billings, or fulfillment contracts), but excluding
milestone billings if they have been accepted in writing by an Account Debtor;
 
(j)           Accounts owing from an Account Debtor the amount of which may be
subject to withholding based on the Account Debtor’s satisfaction of Borrower’s
complete performance (but only to the extent of the amount withheld; sometimes
called retainage billings);
 
(k)           Accounts subject to trust provisions, subrogation rights of a
bonding company, or a statutory trust;
 
(l)           Accounts owing from an Account Debtor that has been invoiced for
goods that have not been shipped to the Account Debtor unless Bank, Borrower,
and the Account Debtor have entered into an agreement acceptable to Bank in its
sole discretion wherein the Account Debtor acknowledges that (i) it has title to
and has ownership of the goods wherever located, (ii) a bona fide sale of the
goods has occurred, and (iii) it owes payment for such goods in accordance with
invoices from Borrower (sometimes called “bill and hold” accounts);
 
(m)           Accounts for which the Account Debtor has not been invoiced;
 
(n)           Accounts that represent non-trade receivables or that are derived
by means other than in the ordinary course of Borrower’s business;
 
(o)           Accounts subject to chargebacks or other payment deductions taken
by an Account Debtor (but only to the extent the chargeback is determined
invalid and subsequently collected by Borrower);
 
21

--------------------------------------------------------------------------------

 
 
(p)           Accounts owing from an Account Debtor with respect to which
Borrower has received Deferred Revenue (but only to the extent of such Deferred
Revenue);
 
(q)           Accounts in which the Account Debtor disputes liability or makes
any claim (but only up to the disputed or claimed amount), or if the Account
Debtor is subject to an Insolvency Proceeding, or becomes insolvent, or goes out
of business;
 
(r)           with respect to requested Advances based upon Aggregate Eligible
Accounts, Accounts owing from an Account Debtor, including Affiliates, whose
total obligations to Borrower exceed twenty five percent (25.0%) of all
Accounts, for the amounts that exceed that percentage, unless Bank approves in
writing;
 
(s)           with respect to requested Advances based upon Aggregate Eligible
Accounts, Accounts owing from an Account Debtor, fifty percent (50.0%) or more
of whose Accounts have not been paid within ninety (90) days of invoice date;
and
 
(t)           Accounts for which Bank in its good faith business judgment
determines collection to be doubtful.
 
“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
 
“Events of Default” are set forth in Section 8.
 
“Exim Agreement” is that certain Amended and Restated Export-Import Bank Loan
and Security Agreement dated as of the Effective Date by and between Bank and
Borrower, and all documents, instruments and agreements executed in connection
therewith, as each may be amended from time to time.
 
“Facility Amount” is Three Million Seven Hundred Fifty Thousand Dollars
($3,750,000.00).
 
“Facility Fee” is defined in Section 2.2.2.
 
“Finance Charges” is defined in Section 2.2.3.
 
“Financed Receivables” are all those Eligible Accounts and Aggregate Eligible
Accounts, including their proceeds which Bank finances and makes an Advance, as
set forth in Section 2.1.1.  A Financed Receivable stops being a Financed
Receivable (but remains Collateral) when the Advance made for the Financed
Receivable has been fully paid.
 
“Financed Receivable Balance” is the total outstanding gross face amount, at any
time, of any Financed Receivable.
 
“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.
 
“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.
 
22

--------------------------------------------------------------------------------

 
 
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
 
“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
 
“Guarantor” is any present or future guarantor of the Obligations.
 
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations and (d)
Contingent Obligations.
 
“Indemnified Person” is defined in Section 12.2.
 
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
 
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
 
“Investment” is any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.
 
“Key Person” is any of Borrower’s Chief Executive Officer or Chief Financial
Officer.
 
“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
 
“Liquidity” is (a) Borrower’s unrestricted cash maintained with Bank, plus (b)
the Availability Amount.
 
“Loan Documents” are, collectively, this Agreement, the Exim Agreement, the
Perfection Certificate, any subordination agreements, any note, or notes or
guaranties executed by Borrower or any Guarantor, and any other present or
future agreement between Borrower and any Guarantor and/or for the benefit of
Bank in connection with this Agreement, all as amended, restated, or otherwise
modified.
 
“Lockbox” is defined in Section 2.2.7.
 
“Material Adverse Change” is: (a) a material impairment in the perfection or
priority of Bank’s security interest in the Collateral or in the value of such
Collateral; (b) a material adverse change in the business, operations, or
condition (financial or otherwise) of Borrower; (c) a material impairment of the
prospect of repayment of any portion of the Obligations; or (d) Bank determines,
based upon information available to it and in its reasonable judgment, that
there is a reasonable likelihood that Borrower shall fail to comply with one or
more of the financial covenants in Section 6 during the next succeeding
financial reporting period.
 
“Maturity Date” is May 31, 2010.
 
“Minimum Finance Charge” is Five Thousand Dollars ($5,000.00).
 
“Net Income” means, as calculated for Borrower for any period as at any date of
determination, the net profit (or loss), after provision for taxes, of Borrower
for such period taken as a single accounting period.
 
23

--------------------------------------------------------------------------------

 
 
 “Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Bank Expenses, and other amounts Borrower owes Bank now or later,
whether under this Agreement, the Exim Agreement, the Loan Documents, or
otherwise, including, without limitation, any interest accruing after Insolvency
Proceedings begin and debts, liabilities, or obligations of Borrower assigned to
Bank, and the performance of Borrower’s duties under the Loan Documents.
 
“Perfection Certificate” is defined in Section 12.12.
 
“Permitted Indebtedness” is:
 
(a)           Borrower’s Indebtedness to Bank under this Agreement and the other
Loan Documents, including, without limitation, the EXIM Agreement;
 
(b)           Subordinated Debt;
 
(c)           Indebtedness to trade creditors and with respect to surety bonds
and similar obligations incurred in the ordinary course of business;
 
(d)           Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of business;
 
(e)           Indebtedness secured by Permitted Liens;
 
(f)           Indebtedness of any Borrower to any other Borrower; and
 
(g)           extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (f) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Borrower or its
Subsidiaries, as the case may be.
 
“Permitted Investments” are:
 
(a)           Investments consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of Borrower;
 
(b)           Investments of Subsidiaries in or to other Subsidiaries or
Borrower and Investments by Borrower in any Subsidiaries that is not a Borrower
(with the exception of Gloria Spire Solar, LLC, for which no further Investments
shall be permitted) not to exceed Twenty Five Thousand Dollars ($25,000.00) in
the aggregate in any fiscal year;
 
(c)           Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrower’s board of
directors;
 
 (d)           Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the ordinary course of business; provided that this clause (e)
shall not apply to Investments of Borrower in any Subsidiary;
 
(e)           Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business;
 
 (f)           Investments in (i) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency thereof
maturing within one year from the date of acquisition thereof; (ii) commercial
paper maturing no more than one year from the date of creation thereof and
currently having the highest rating obtainable from either Standard & Poor’s
Ratings Group or Moody’s Investors Service, Inc.; (iii) certificates of deposit
maturing no more than one year from the date of creation thereof issued by
commercial banks
 
24

--------------------------------------------------------------------------------

 
incorporated under the laws of the United States of America, each having
combined capital, surplus and undivided profits of not less than One Hundred
Million Dollars ($100,000,000.00) and having a senior unsecured rating of “A” or
better by a nationally recognized rating agency (an “A Rated Bank”); (iv) time
deposits maturing no more than 30 days from the date of creation thereof with A
Rated Banks; and (v) mutual funds that invest solely in one or more of the
investments described in clauses (i) through (iv) above; and
 
(g)           Investments consisting of intercompany loans by Borrower to any
other Borrower in an amount not to exceed Five Hundred Thousand Dollars
($500,000.00) in the aggregate.
 
 “Permitted Liens” are:
 
(a)           Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;
 
(b)           Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which
Borrower maintains adequate reserves on its Books, provided that no notice of
any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;
 
(c)           purchase money Liens (i) on Equipment acquired or held by Borrower
incurred for financing the acquisition of Equipment securing no more than Five
Hundred Thousand Dollars ($500,000.00) in the aggregate amount outstanding, or
(ii) existing on Equipment when acquired, if the Lien is confined to the
property and improvements and the proceeds of the Equipment;
 
(d)           statutory Liens securing claims or demands of materialmen,
mechanics, carriers, warehousemen, landlords and other Persons imposed without
action of such parties, provided, they have no priority over any of Bank’s Lien
and the aggregate amount of such Liens does not at any time exceed Two Hundred
Fifty Thousand Dollars ($250,000.00);
 
 (e)           Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (d), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase; and
 
(f)           Liens securing Permitted Indebtedness.
 
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
 
“Prime Rate” is the greater of (a) six percent (6.0%) and (b) Bank’s most
recently announced “prime rate,” even if it is not Bank’s lowest rate.
 
“Prior Agreement” is defined in Section 12.13.
 
“Reconciliation Period” is each calendar month.
 
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.
 
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
 
“Responsible Officer” is each of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.
 
25

--------------------------------------------------------------------------------

 
 
“Sale Event” means the sale of Borrower’s biocatheter division on terms and
pursuant to documentation acceptable to Bank in Bank’s sole discretion.
 
“Streamline Account Balance” is the aggregate outstanding amount of all Advances
made based upon Aggregate Eligible Accounts.
 
“Streamline Facility Eligible” means, as of any day during any Subject Month,
Borrower has provided evidence to Bank that it (a) had Liquidity of at least Six
Million Dollars ($6,000,000.00) at all times during the applicable Testing
Month, and (b) has Liquidity of at least Six Million Dollars ($6,000,000.00) on
such day.
 
“Subject Month” is the month which is two (2) calendar months after any Testing
Month.
 
 “Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.
 
“Subsidiary” is, with respect to any Person, any Person of which more than fifty
percent (50.0%) of the voting stock or other equity interests (in the case of
Persons other than corporations) is owned or controlled directly or indirectly
by such Person or one or more of Affiliates of such Person.
 
“Term Loan” is defined in Section 2.1.2(a).
 
“Testing Month” is any month with respect to which Bank has tested (a)
Borrower’s Liquidity in order to determine if Borrower is Streamline Facility
Eligible, and (b) Borrower’s Net Income in order to determine the Applicable
Rate when Borrower is Streamline Facility Eligible.
 
 [Signature page follows.]
 

 
26

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument under the laws of the Commonwealth of Massachusetts as of
the Effective Date.
 
BORROWER:


SPIRE CORPORATION


By:            /s/ Christian
Dufresne                                                      By:          /s/
Roger G. Little                                                             
Name       Christian
Dufresne                                                                     
       Name:    Roger G. Little
Title:        Treasurer                                                                                            
Title:      President




SPIRE SOLAR, INC.


By:            /s/ Christian
Dufresne                                                      By:          /s/
Roger G. Little                                                             
Name:      Christian
Dufresne                                                                       
     Name:    Roger G. Little
Title:        Treasurer                                                                                           
 Title:      President




SPIRE BIOMEDICAL, INC.


By:            /s/ Christian
Dufresne                                                      By:          /s/
Roger G. Little                                                             
Name:      Christian
Dufresne                                                                
            Name:    Roger G. Little
Title:        Treasurer                                                                                            
Title:      President




SPIRE SEMICONDUCTOR, LLC


By: Spire Corporation, a Massachusetts corporation,
 
its sole Member and Manager
 
By:            /s/ Christian
Dufresne                                                      By:          /s/
Roger G. Little                                                             
Name:      Christian
Dufresne                                                                       
     Name:   Roger G. Little
Title:        Treasurer of Spire Corporation, its
Manager                                 Title:Chief Operating Officer




BANK:


SILICON VALLEY BANK


By:            /s/ Laura M. Scott                  
                                                      
Name:      Laura M. Scott
Title:        SVP







 
27

--------------------------------------------------------------------------------

 
